Citation Nr: 1547740	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-34 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI) with posttraumatic headaches.  

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

6.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

7.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coral burns with infection to the elbows.

9.  Entitlement to service connection for coral burns with infection to the elbows.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran had active service from January 1988 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to service connection for erectile dysfunction, entitlement to service connection for hypertension, entitlement to service connection for chloracne, to include as due to exposure to herbicides, and entitlement to service connection for coral burns with infection to the elbows are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the applicable period the Veteran has demonstrated subjective complaints of mild loss of memory, attention, concentration, or executive functions as a residual of a TBI, as well as daily mild to moderate headaches, hypersensitivity to light, hypersensitivity to sound, frequent insomnia and nausea that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

2.  Throughout the applicable period the Veteran's posttraumatic headaches have not manifested by prostrating attacks.

3.  In a June 1991 rating decision, the RO denied the Veteran's claim for service connection of coral burns with infection to the elbows and the Veteran did not appeal this decision.

4.  Evidence received since the final June 1991 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  Entitlement an evaluation in excess of 10 percent for TBI with posttraumatic headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (2015).

2.  The RO's June 1991 denial of the Veteran's claim for service connection of coral burns with infection of the elbows is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  New and material evidence has been received since the June 1991 denial, and the claim of entitlement to service connection for coral burns with infection of the elbows is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claim for service connection of coral burns with infection to the elbows, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was filed as a fully developed claim (FDC) pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.
The FDC form includes notice to the Veteran of what evidence is required to substantiate a claim for an increased disability rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to assist the Veteran, including obtaining relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  In addition, the RO has obtained the Veteran's service records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing relevant evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

The Veteran was afforded a VA medical examination in September 2014, which the Board finds is adequate in order to evaluate the Veteran's disability because it included an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on his claim for an increased rating at this time.

TBI with Posttraumatic Headaches

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's service-connected TBI has been characterized as involving posttraumatic headaches.  38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100.  In this case, Diagnostic Code 8100 is used for rating headache disabilities, while Diagnostic Code 8045 indicates the schedular rating criteria used to rate the residuals of a TBI.  Ratings for a TBI encompass a range of symptoms including cognitive impairment, emotional/behavioral dysfunction, and physical dysfunction; however, distinguishable symptoms, such as headaches, may be rated separately.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

VA amended the Schedule for Rating Disabilities by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  The old criteria will apply to applications received by VA before that date.").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim for increase in June 2014.  

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

This Diagnostic Code states the following:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."
Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.
Regarding cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  

They are memory/attention/concentration/executive function; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0=0 percent; 1=10 percent; 2= 0 percent; and 3=70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

By way of background, the Board notes that in July 2013, the Veteran was afforded a VA examination in furtherance of an October 2012 increased evaluation claim, which was addressed in an August 2013 rating decision.  At that time, symptoms included constant left-sided head pain every 1 to 2 days, with sensitivity to sound and sensory changes.  The Veteran took medication for control of his headaches, but had no characteristic prostrating attacks of headache pain.  The examiner remarked that headaches had no impact on the Veteran's ability to work.

In furtherance of substantiating the claim for an increased evaluation leading to the current appeal, the Veteran was afforded a VA examination in September 2014.  At that time, he related having headaches located in the left occipito-parietal area that radiated to the left frontal area of his head.  He stated that these occurred daily, or every other day, and lasted less than 1 day.  He described the headaches as throbbing, and had associated nausea and dry heaves with light sensitivity, but no sound sensitivity unless there was a very loud vibrating noise.  He related that the headaches had increased in intensity and frequency, and took medication for symptoms.  He had no characteristic prostrating attacks of headache pain.  The headaches did not impact his ability to work.  

The September 2014 VA examination also addresses the criteria for addressing TBI, as the Veteran's service-connected disability relates to such a history.  The examination reflects a complaint of mild memory loss, e.g. having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  A narrative section of the DBQ reflects the VA examiner's opinion attributing the claimed condition to service, i.e. the TBI.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, any evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of TBI are evaluated separately.

Here, a rating in excess of 10 percent would require a "2" or "3" to be assigned as the highest level of any one facet, or a "total" evaluation to be assigned for one or more facets.  As will be detailed below, the highest level of severity for any facet during the appeal is "1" under the criteria; therefore, a rating in excess of 10 percent is not warranted.  To facilitate understanding, the Board will go through each of the 10 facets of cognitive impairment.

Memory, Attention, Concentration, Executive Function

Here, the Veteran's memory has not been objectively found to be impaired.  The September 2014 examiner found evidence of mild loss of memory, (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  No other evidence indicates any objective evidence of mild, moderate or severe impairment of memory.  Accordingly, a "1" is assigned for mild loss of memory, without objective evidence on testing.  

Judgment

The Veteran's judgment throughout the appeal has been noted to be normal.  See VA examination reports dated in November 2011 and June 2014. Therefore, a zero is assigned for this facet.

Social Interaction

The Veteran's social interaction is routinely appropriate throughout the appeal. See VA examination report dated in September 2014.  Therefore, a zero is assigned for this facet. 


Orientation

On VA examination in September 2014, the Veteran was noted to be always oriented as to time, person and place.  No evidence indicates otherwise.  Therefore, a zero is assigned for this facet.

Motor Activity

The Veteran's motor activity has been normal throughout the appeal.  See VA examination report dated in September 2014.  Therefore, a zero is assigned for this facet.

Visual Spatial Orientation

This category contemplates getting lost, not being able to follow directions, and difficulty using assistive devices such as GPS.  The Veteran's visual spatial orientation has been normal throughout the appeal.  See VA examination reports dated in September 2014.  Therefore, a zero is assigned for this facet.

Neurobehavioral Effects

Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects. 

Apart from the effects from the Veteran's diagnosed psychiatric disabilities, the Veteran's neurobehavioral effects have been normal throughout the appeal.  See VA examination reports dated in July 2013 and September 2014.  As noted herein above, the Board is remanding the claim of entitlement to service connection for a psychiatric disability, to include PTSD.  Regarding any indication that the Veteran also has a mental disorder due to his TBI, the Board notes that the record contains evidence of diagnoses of mental disorders.  Because mental disorders have been diagnosed, any such disability would be separately evaluated in the event service connection is granted following the Board's directed development.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.   Therefore, the symptoms associated with this disorder, which have been medically examined, are not to be considered in the Veteran's rating for TBI.  Therefore, a zero is assigned for this facet.

Communication

The Veteran's communication ability has been normal throughout the appeal. See VA examination reports dated in September 2014.  Therefore, a zero is assigned for this facet.

Consciousness

The Veteran has remained conscious throughout the appeal.  Therefore, a total rating is not assignable for this facet.

Subjective Symptoms

Subjective symptoms include headaches, dizziness, hypersensitivity to sound and light, blurred or double visions, and marked fatigability.  Indeed, the Veteran's main symptom of his service-connected disability is headache pain.  

A level 1 is assigned when there are three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

A level 2 is assigned when there are three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

The September 2014 VA examiner noted three or more subjective symptoms that mildly interfered with work, instrumental activities or daily living; or work, family or other close relationships.  In particular, he identified headaches, light sensitivity, sound sensitivity, nausea and frequent insomnia.  Notably, while the Veteran has experienced daily headaches throughout the appeal, they are consistently noted to not be prostrating; that is, they do not require periods of rest.  Nor have the Veteran's headaches been shown to have more than mild interference with work. Therefore, as described, the Veteran's symptoms amount to a level "1" rating for this facet.

The Board has also evaluated the Veteran's headaches to determine whether they warrant a separate rating.  Diagnostic Code 8045 provides that the VA separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, rather than under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  Here, posttraumatic headaches have been assessed.  

In order to substantiate the assignment of a compensable evaluation for posttraumatic headaches, regardless of any other TBI residuals, the evidence must at least indicate the presence of prostrating attacks averaging once per month or with greater frequency.  Here, VA examinations have shown no such findings.  Rather, the Veteran's headaches, while recurrent and subjectively worse since VA examination in July 2013, have not manifested by prostrating attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.   Accordingly, a separate compensable evaluation for posttraumatic headaches is not warranted.  The symptoms of his headaches are also reasonably contemplated by evaluation of his subjective TBI symptoms.  Hart, supra.  

In conclusion, at no point during the appeal has the evidence indicated that a rating in excess of 10 percent is warranted under Diagnostic Code 8045.  While the Veteran during the appeal period has displayed subjective mild loss of memory, headaches, light sensitivity, sound sensitivity, nausea, and insomnia, all other aspects of his functioning have remained normal; thus staged ratings are not warranted.  Using the table to evaluate cognitive impairment, the Veteran's residuals have not been rated as any more than at a level "1" impairment at any point during the appeal.  Using the table to evaluate subjective symptoms, the Veteran's TBI residuals have not been characterized as any more severe than a level "1."  An assigned value of "1" yields a 10 percent evaluation, and only one evaluation may be assigned for all of the applicable facets under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Therefore, an increased rating is not warranted, and the 10 percent evaluation currently assigned is most appropriate.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id. However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's TBI has been manifested by impairment of memory and subjective symptoms including headaches, light sensitivity, sound sensitivity, nausea, and insomnia, that are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).  This type of disability picture is specifically addressed in the rating criteria set forth in 4.124a, Diagnostic Code 8045 (2015).

In sum, the Board finds that a comparison of the Veteran's TBI with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture ... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

New and Material Evidence, Coral Burns with Infection to the Elbows

In a June 1991 rating decision, the RO denied the Veteran's claim for service connection for residuals of coral burns on his elbow based on a finding that the service medical records were negative for treatment of any skin condition, concluding that the evidence did not establish in-service event, injury or disease.  At the time of the rating, the Veteran's service records, a July 6, 1990, VA medical certificate pertaining to an infected abrasion of the left elbow, a February 1991 VA examination report indicating scars of the elbows, and the Veteran's claim were of record.  

The Veteran did not appeal the June 1991 rating decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Since the June 1991 rating decision, new and material evidence pertinent to the claim has been received.  Since that rating, the Veteran has submitted his claim, as well as statements from his sister and mother indicating their recollection of the Veteran having to receive treatment for coral burns and infection of the elbows following service.  The Veteran complains of current symptoms of the elbows, to include pain.  See August 2014 statement in support of claim.  This new evidence, in conjunction with the July 6, 1990, VA treatment note reflecting a 5 day history of symptoms, or about 2 days prior to the Veteran's discharge, relates to the unestablished facts necessary to reopen the claim.  New and material evidence having been found, the previously denied claim is reopened.  Although the Board may now reach the merits of the underlying service connection claim, it has found that further development is required.  It is addressed in the Remand section below.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of TBI with posttraumatic headaches is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for coral burns with infection to the elbows, and the claim is reopened; to this extent only is the appeal granted.

	
REMAND

The Veteran seeks entitlement to service connection for PTSD, as well as several other disabilities, to include type II diabetes mellitus, peripheral neuropathy, erectile dysfunction, hypertension and chloracne, all claimed as related to service on Johnston Island.  He served on the island from October 1989 through June 1990.  See DA Form 2-1.  He claims that his service exposed him to herbicides at the site, and that he was exposed to various chemical agents during his service there as an Ammunition Specialist.  See DD Form 214.  

The VA Adjudication Procedure Manual for herbicide exposure claims recognizes that herbicides were stored on Johnston Island between April 1972 and September 1977.  The storage area was 3.5 acres on the northwest corner of the island.  It was selected due to the winds that would ensure that any airborne Agent Orange was dispersed into the ocean.  Military contractors (and not U.S. military personnel) were solely responsible for site monitoring and re-drumming and de-drumming activities.  The storage area was fenced and off limits from a distance.  The entire inventory of Agent Orange was screened for leaks daily.  Leaking drums were re-drummed on a weekly basis.  Fresh spillage was absorbed, and surface soil was scraped and sealed.  Leakage of drums began in 1974.  Between 1974 and 1977, the equivalent of the contents of 405 drums was leaked.  The floor of the storage site was comprised of dense coral.  Because of the composition and properties of coral, leaked Agent Orange was literally bound to the coral, providing little opportunity for AO to become airborne.  A 1974 Air Force report found that the condition of the storage area provided evidence of the rapid identification of leaking drums, as few spill areas were observed.  Soil samples in 1974 revealed that herbicide contamination was not detected outside of the storage yard except in close proximity to the re-drumming operation.  Water samples were collected and analyzed twice per month from 10 different locations.  A 1978 Air Force Land Based Environmental Monitoring study concluded that no adverse consequences of the minimal release of Agent Orange into the Johnston Island environment during the de-drumming operation were observed.  The report further stated that "exposure to (land-based operations) workers to airborne 2,4-D and 2,4,5-T were well below permissible levels."  See VBA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.6.b.
 
The Veteran's statement regarding exposure to herbicides while serving on Johnston Island may provide a nexus sufficient to warrant service connection, provided the Veteran's account is factually accurate.  According to the Adjudication Procedures Manual, if a Veteran contends that he was exposed to herbicides while serving on Johnston Island, the AOJ should obtain verification of the exposure on a factual basis.  See VBA's Adjudication Procedure Manual, MR21-1, IV.ii.1.H.6.a.  In this case, the AOJ conducted no additional development after the Veteran's submitted statements regarding his service on Johnston Island.  Thus, there is insufficient information for the Board to make a decision in this case.  The Board finds that the issue should be remanded for additional development.

Notably, for Operation RED HAT, the Army leased 41 acres on Johnston Island to store chemical weapons formerly held in Okinawa.  Phase I consisted of moving 150 tons of mustard agent to Johnston Atoll without incident in January 1971.  Phase II involved moving the remainder, approximately 12,500 tons of mustard agent, to Johnston Atoll in September 1971.  These stored weapons were noted to include rockets, projectiles, mines, mortars, and containers of nerve and mustard agents.  After World War II, Johnston Island had been the site of the Johnston Atoll Chemical Agent Disposal System (JACADS).  Due to the nature of the Veteran's service, development to ascertain possible exposure to chemical agents should also be undertaken.

The Veteran also seeks entitlement to service connection for a psychiatric disability, to include PTSD.  A review of the service treatment records reflects that at discharge the Veteran related having been seen at Fort Benning Community Mental Health Service (CMHS).  These records have not been obtained and there is no indication that they are unavailable.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

Lastly, the Veteran should be afforded a VA examination to address the claim for service connection of coral burns with infection to the elbows.  A July 1990 VA medical certificate documents an assessment of an infected abrasion to the left elbow, with an apparent onset only a couple of days prior to the Veteran's discharge.  A February 1991 VA specialty examination notes that the Veteran reported scraping both of his elbows on coral while diving.  Examination showed a well-healed scar and no sign of infection. Competent and probative evidence indicates that the Veteran may have current residuals related thereto; however he has not been examined since 1991.  The Veteran is also competent to relate his observations regarding the skin.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify whether the Veteran may have been exposed to herbicides, chemical weapons or any other hazards while serving on Johnston Island from October 1989 through June 1990.  See VBA's Adjudication Procedure Manual M21-1, IV.ii.1.H.6 and M21-1, IV.ii.1.H.7.

2.  Take all possible steps to attempt to obtain relevant service mental health records that may be stored separately from the service treatment records, including any from Fort Benning CMHS.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.b. (noting that in-service mental health treatment records are separate from the general service treatment records and, therefore, must be requested separately).  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).


3.  After the development above has been completed to the extent possible, schedule the Veteran for a VA dermatology examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed coral burns with infection to the elbows.  The claims folder must be reviewed in conjunction with the examination.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed skin disability of the elbows (if diagnosed) is caused or aggravated by military service.  

Review of the entire file is required; however, attention is invited to:  VA Medical Certificate, dated July 6, 1990, in VBMS, showing treatment for an infection of the left elbow, with 5 day duration (placing the infection within service dates); VA Specialty Examination, dated February 1991, receipt date in VBMS March 1, 1991, discussing the Veteran's elbows.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated by any chemical exposures confirmed.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


